Citation Nr: 9903086	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
schizophrenia.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. B.C.





ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1968 to July 1971, 
including service in Vietnam from December 1968 to July 1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO).   


REMAND

The appellant is seeking to reopen a claim of service 
connection for schizophrenia that was last denied by an 
unappealed rating decision of May 1991.  The appellant is 
also seeking service connection for claimed PTSD, as a result 
of stressors occurring during his Vietnam service.  

Having reviewed the evidence of record in light of the 
appellant's contentions, the Board finds that the record is 
not developed for appellate review.  

The appellant has reported that he is in receipt of benefits 
from the Social Security Administration, and that the award 
was based upon his diagnosed schizophrenia.  (See transcript 
of personal hearing, October 1997, page 16).  Because these 
records are putatively relevant to the inquiry under 
consideration, and they are in the possession of a government 
agency, they must be obtained upon remand.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-372 (1992); see Lind v. 
Principi, 3 Vet. App.  493,494 (1992).

During his October 1997 personal hearing, the appellant 
stated that he was diagnosed to have PTSD in 1995 or 1996 at 
the VA Medical Center Mental Health Clinic in Spokane, 
Washington, by psychologist Barry B.  (See transcript, page 
33).    
Dr. B.'s report is not of record.  Because Dr. B.'s report is 
in the constructive possession of the Board and is putatively 
relevant to this matter, it must be obtained for the Board's 
review of this claim.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The Board notes that the appellant was diagnosed to have PTSD 
by W.A.C., M.D. in July 1995.  Dr. C. specifically linked the 
appellant's disorder to claimed stressful experiences in 
Vietnam.  The Board further notes that the appellant 
underwent a VA psychiatric examination in June 1998.  The 
examiner stated that he was unable to render a diagnosis of 
PTSD, based upon the record then presented.  The nature of 
the appellant's psychiatric disability is unclear, and the 
Board believes that further development of the evidence is 
required.   
 
Accordingly, these matters are REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other psychiatric treatment 
which is not evidenced by record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  In particular, the RO 
should obtain any report generated by the 
psychologist identified by the appellant 
as Barry B., M.D.      

2.  The RO should obtain a complete copy 
of any administrative and medical records 
associated with the appellant's claim for 
Social Security Administration disability 
benefits and any decision reached in his 
case.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
it is deemed to be necessary based on the 
state of the record after the actions 
detailed above have been completed, any 
appropriate psychiatric or psychological 
examinations may be afforded the 
appellant by the RO. 

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a Supplemental 
Statement of the Case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  The appellant is, however, free to submit 
additional evidence and argument while this case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).



CONTINUED ON NEXT PAGE


In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -
